As the case was situated when the report came in, it *Page 452 
was necessary that it should be continued if it was to be tried by a jury; but by the rule of court the party had not a right to the continuance for that purpose, unless he furnished an affidavit showing that he intended to have a jury trial, and in what particulars he expected to change the result. It was not reasonable that the cause should be continued, unless the party really intended to have a trial by jury; and it was very reasonable, if he did so intend, that the other party should know what were the matters to be tried.
It was no hardship on the defendant to be compelled to furnish his affidavit according to the rule.
LADD, J., concurred.
The defendant's exceptions should be overruled, and there should be
Judgment on the report.